1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                             )   Case No. 1:16-cv-01584-LJO-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S REQUEST FOR
13          v.                                             COURT ORDER DIRECTING DEFENDANTS TO
                                                       )   STOP DELAYING THE ACTION
14                                                     )
     C. BELL, et al.,
                                                       )   [ECF No. 57]
15                    Defendants.                      )
                                                       )
16                                                     )

17          Plaintiff John Wesley Williams is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion requesting the Court to order Defendants to

20   stop delaying this action, filed on October 5, 2018. On November 13, 2018, Defendants filed a timely

21   response to Plaintiff’s motion.

22          In his motion, Plaintiff requests that the Court order Defendants to stop delaying this action

23   and impose sanctions. Plaintiff contends that discovery has been provided or discussed with him,

24   despite the Court granted Defendants an extension of time to provide such discovery.

25          On September 4, 2018, the Court granted Defendants until September 26, 2018, to respond to

26   Plaintiff’s discovery requests. (ECF No. 54.) Defendants submit that on September 26, 2018, they
27   served six sets of discovery responses on Plaintiff by mail at California State Prison-Corcoran,

28   including responses to Plaintiff’s: first set of interrogatories to Defendant Douglas; first set of

                                                           1
1    interrogatories to Defendant Fischer; first set of interrogatories to Defendant Bell; first set of request

2    for production of documents to Defendant Bell; first set of interrogatories to Defendant Harris; and

3    second set of interrogatories to Defendant Fischer. (Declaration of Janet N. Chen ¶ 2.) Therefore,

4    contrary to Plaintiff’s contention, Defendants timely responded to Plaintiff’s discovery requests.

5             Plaintiff also contends Defendants did not address his settlement demand. (ECF No. 57 at 2.)

6    Defendants submit that concurrent with preparing discovery responses, defense counsel conveyed

7    Plaintiff’s settlement demand to CDCR and attempted to resolve the case by way of settlement.

8    (Declaration of Janet N. Chen ¶ 3.) Defense counsel also attempted to speak with Plaintiff regarding

9    the settlement on September 25 and 28, 2018, and ultimately spoke with him on October 10, 2018.

10   (Id.) However, the parties did not reach a settlement agreement. (Id.) Therefore, Plaintiff’s

11   contention is without merit. Accordingly, Plaintiff’s motion to order the Defendants to stop delaying

12   this action is DENIED.

13
14   IT IS SO ORDERED.

15   Dated:     November 13, 2018
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
